Case 6:20-cv-00531-JCB-JDL Document 37 Filed 08/04/21 Page 1 of 1 PageID #: 258




                                     No. 6:20-cv-00531

                               Nathaniel Joseph Denson,
                                       Plaintiff,
                                           v.
                                Botie Hillhouse et al.,
                                     Defendants.


                                         ORDER

                Plaintiff Nathaniel Denson, a former inmate at Henderson
            County Jail proceeding pro se, filed this lawsuit against defendant
            Botie Hillhouse, among others, pursuant to 42 U.S.C. § 1983.
            This case was referred to United States Magistrate Judge John D.
            Love. The magistrate judge issued a report recommending that
            defendants’ motion for summary judgment be granted and this
            lawsuit be dismissed with prejudice. Doc. 35. No objections were
            filed to the magistrate judge’s report.
                When there have been no timely objections to a magistrate
            judge’s report and recommendation, the court reviews it only for
            clear error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
            1420 (5th Cir. 1996). Having reviewed the magistrate judge’s re-
            port, and being satisfied that it contains no clear error, the court
            accepts its findings and recommendation. Defendants’ motion for
            summary judgment (Doc. 33) is granted and plaintiff’s claims are
            dismissed with prejudice.
                                      So ordered by the court on August 4, 2021.



                                                J. C A M P BE L L B A R K E R
                                                United States District Judge
